Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1-15 are currently pending.  Claims 1-12 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 13-15 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group II (claims 1-13) in the reply filed on 10/19/21 is acknowledged.  Applicant has elected Group II without traverse.  Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
In the reply, applicants elected the following species: 
GLP-1 receptor agonist: liraglutide (a.k.a., Saxenda®, Victoza®)
In the reply, applicants have stated that claims 1-12 read on the elected species.  These claims will be examined further on the merits of the claims.  Claim 13 is withdrawn as being directed to a non-elected species.  

Information Disclosure Statement
References lined-through on the information disclosure statement(s) were not considered because they were not provided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over ROBERTS (US 2015/0290154; Pub. Oct. 15, 2015; on IDS; as evidenced by HACZEYNI (Haczeyni, F., et al. Hepatol. Comm. (Jul. 2017), 1(7); 663-674); on IDS) in view of ARMSTRONG (Armstrong, M. J., et al., Lancet (2016), 387; 679-690; on IDS) and/or EGUCHI (Eguchi, Y., et al. Hepatol. Res. (2015), 45; 269-278).  
Roberts discloses the treatment of non-alcoholic fatty liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH) with MBX-8025 (title; abstract).  It is noted that MBX-8025 is seladelpar as evidenced by Haczeyni (see the abstract and p. 664, 2nd col. 
Armstrong reports on the efficacy of the GLP-1 analogue liraglutide for the treatment of NASH (title; abstract).  Armstrong teaches that GLP-1 is a native peptide that induces weight loss and insulin sensitivity, and there is compelling rationale for the use of GLP-1 in the treatment of metabolic syndromes such as NASH, obesity, and type 2 diabetes (p. 679, 2nd col).  Armstrong teaches that native GLP-1 also induces insulin secretion, lowers blood glucose, and suppresses appetite, but it is quickly degraded in vivo (p. 680, 1st col.).  In contrast, liraglutide is a long-acting human GLP-1 analogue that has been licensed for treatment of type 2 diabetes, and which is an attractive therapeutic option for patients with NASH (box on p. 680).  Armstrong teaches that 39% of patients treated with liraglutide had resolution of NASH compared with 9% in the placebo group (abstract; box on p. 683; p. 686).  Armstrong concludes that liraglutide was safe, well tolerated, and led to resolution of NASH (abstract; Discussion).  
Likewise, Eguchi reports that NAFLD is a hepatic manifestation of metabolic syndrome associated with an increased risk of developing lifestyle related disease including type 2 diabetes.  Eguchi concludes that treatment with liraglutide had a good safety profile and significantly improved liver function and histological features in NASH patients (abstract; Discussion).  Eguchi teaches that human GLP-1 is rapidly degraded by peptidases, whereas peptidase-resistant analogues like liraglutide (which has been for the treatment of type 2 diabetes) have been developed (p. 270, 1st col.).  Liraglutide has also been shown to improve liver enzymes, oxidative stress, and hepatic steatosis, and is a promising option for the treatment of NAFLD (p. 270, 2nd
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined two well-known treatments for NAFLD/NASH such as MBX-8025 (seladelpar) and liraglutide.  In doing so, one would have had a high expectation of providing a treatment for NAFLD/NASH that would be improved over treatment with either of these drugs alone.  Further, it is well within the skill of the ordinary artisan to combine known therapies to treat the same condition for which each is individually known.  
The MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).  See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  It is also noted that the MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious.  See MPEP § 2144.07.  “Reading a list and selecting a known compound to meet known 
Regarding claims 2-4, Roberts teaches NAFLD/NASH by orally administering MBX-8025 as the L-lysine dehydrate salt ([0020], [0029]; claim 22).  
Regarding claims 5-8, Roberts exemplifies doses of 50 mg/day (Example, [0040]; claims 17-18).  
Regarding claim 9, Roberts exemplifies once daily administration ([0020]; claim 19).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent Application No. 16/682,525
Claims 1-12 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of copending Application No. 16/682,525, in view of ROBERTS, ARMSTRONG, and/or EGUCHI (all as 

U.S. Patent No. 9,381,181
Claims 1-12 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,381,181 in view of ARMSTRONG and/or EGUCHI (both referenced herein above).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '181 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '181 claims recite MBX-8025 (seladelpar), but do not recite combination with a GLP-1 agonist.  However, both Armstrong and Eguchi teach the use of liraglutide for the treatment of NAFLD/NASH.  Therefore, it would have been obvious to combine two well-known treatments for NAFLD/NASH such as MBX-8025 (seladelpar) and liraglutide as taught in the prior art to treat these or closely related conditions (e.g., e.g., obesity, type 2 diabetes, hyperlipidemia, etc.).  

U.S. Patent No. 9,616,039
Claims 1-12 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,616,039 in view of ARMSTRONG and/or EGUCHI (both referenced herein above).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '039 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '039 claims recite MBX-8025 (seladelpar), but do not recite combination with a GLP-1 agonist.  However, both Armstrong and Eguchi teach the use of liraglutide for the treatment of NAFLD/NASH.  Therefore, it would have been obvious to combine two well-known treatments for NAFLD/NASH such as MBX-8025 (seladelpar) and liraglutide as taught in the prior art to treat these or closely related conditions (e.g., e.g., obesity, type 2 diabetes, hyperlipidemia, etc.).  

U.S. Patent No. 9,962,346
Claims 1-12 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,962,346 in view of ARMSTRONG and/or EGUCHI (both referenced herein above).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '346 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '346 claims recite MBX-8025 (seladelpar), but do not recite combination with a GLP-1 agonist.  However, both Armstrong and Eguchi teach the use of liraglutide for the treatment of NAFLD/NASH.  

U.S. Patent No. 10,188,620
Claims 1-12 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,188,620 in view of ARMSTRONG and/or EGUCHI (both referenced herein above).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '620 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '620 claims recite MBX-8025 (seladelpar), but do not recite combination with a GLP-1 agonist.  However, both Armstrong and Eguchi teach the use of liraglutide for the treatment of NAFLD/NASH.  Therefore, it would have been obvious to combine two well-known treatments for NAFLD/NASH such as MBX-8025 (seladelpar) and liraglutide as taught in the prior art to treat these or closely related conditions (e.g., e.g., obesity, type 2 diabetes, hyperlipidemia, etc.).  

U.S. Patent No. 10,342,770
Claims 1-12 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,342,770 in view of ARMSTRONG and/or EGUCHI (both referenced herein above).  Although the conflicting claims are not identical, they are not patentably distinct from each 

U.S. Patent No. 10,722,483
Claims 1-12 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,722,483 in view of ARMSTRONG and/or EGUCHI (both referenced herein above).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '483 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '483 claims recite MBX-8025 (seladelpar), but do not recite combination with a GLP-1 agonist.  However, both Armstrong and Eguchi teach the use of liraglutide for the treatment of NAFLD/NASH.  Therefore, it would have been obvious to combine two well-known treatments for NAFLD/NASH such as MBX-8025 (seladelpar) and liraglutide as taught in the prior art to treat these or closely related conditions (e.g., e.g., obesity, type 2 diabetes, hyperlipidemia, etc.).  

U.S. Patent No. 11,179,359


Conclusion
Claims 1-12 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658